DETAILED ACTION
This action is responsive to claims filed 16 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 11 March 2021 and 15 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-18 were pending in the previous Office action mailed 20 November 2020.
Claims 1-3, 5, 7, 10-12, 14, 16, the Specification and Fig. 4 have been amended.
Claims 1-18 remain pending for examination.
In light of the amendments, the objection of Claims 1 and 14, the Specification and Fig. 4 of 20 November 2020 are withdrawn.
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument on pages 8-9 of Applicant’s Remarks that, in substance, Wang et al. (US 2020/0178215) supposedly does not disclose user equipment receiving a network configuration of a plurality of configured grant-free resources directly from a base station and directly uses the configured grant-free resources to transmit data upon .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user equipment receiving a network configuration of a plurality of configured grant-free resources directly from a base station and directly uses the configured grant-free resources to transmit data upon arrival of the data, without a complex determination) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.
Here, independent claims 1 and 10 use the transition term “comprising.” Thus, while the claims require essential features such as receiving a network configuration and performing a vehicle-to-everything (V2X) communication, the claims presumably encompass matter including non-essential features to the claimed invention. Such non-essential features include a base station (BS) or user equipment (UE) further determining which resources to use out of a plurality of configured grant-free resources between receiving a network configuration of the plurality of configured grant-free resources and performing a V2X communication using the configured grant-free resources. Therefore, applicant’s argument of Wang supposedly teaching “a complex determination” is irrelevant to determining whether the cited portions of Wang anticipate the claimed invention. 
as the claims are currently written. Therefore, the rejection of claims 1 and 10 as anticipated by Wang is maintained below.
In response to Applicant’s argument on page 10 of Applicant’s Remarks that, in substance, that Wang as modified by 3GPP TS 36.302 V14.4.0 (hereinafter TS 36.302) does not render claims 2, 5-8, 11 and 14-17 for at least the same reasons that Wang is supposedly unable to anticipate claims 1 or 10, Examiner respectfully disagrees for at least the reasons provided above. Therefore, the rejection of claims 5-6, 8, 14-15 and 17 is maintained below.
In response to Applicant’s argument on page 10 of Applicant’s Remarks that, in substance, TS 36.302’s disclosure of “one TB of dynamic size” is not within the scope of “a number of data TB transmissions” as required by claims 7 and 16, Examiner respectfully disagrees.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).

Further, even if the claims were limited to require two or more TB transmissions, instead of merely a number of TB transmissions, TS 36.302 still discloses this matter. The limitation at issue currently requires “a number of data TB transmissions within a predetermined period” (emphasis added). Neither the claims nor the Specification specifically define or even provide a specific example of “a predetermined period.” TS 36.302, at p. 17 § 6.3.3 discloses:

    PNG
    media_image1.png
    32
    453
    media_image1.png
    Greyscale

Thus, given a period of more than one TTI, TS 36.302 discloses delivering more than one TB of dynamic size. One having ordinary skill in the art would still be motivated to use TS 36.302 to modify Wang to arrive at a claimed invention further requiring two or more data TB transmissions within a predetermined period, because doing so would help a MAC scheduler of 
Therefore, the rejection of claims 7 and 16 are maintained below.
In response to Applicant’s argument on page 11 of Applicant’s Remarks that, in substance, Wang in view of TS 36.302 and Lee (US 10,536,826) do not disclose the claimed invention for at least the reasons stated above with reference to the independent claims, Examiner respectfully disagrees in light of Examiner’s response provided above. Therefore, the rejection of claims 3-4, 9, 12-13 and 18 are maintained below.
For the reasons provide above, the rejection of claims 1-18 is maintained below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0178215, hereinafter Wang).

Re Claim 1, Wang discloses a user equipment for performing vehicle to everything (V2X) communication (Fig. 1 illustrates and ¶¶ 79-81 describe a terminal performing a process to improve upon existing processes of employing Mode 4 transmission in V2X communication as described in ¶¶ 77-78; Fig. 3 illustrates and ¶ 147 describes a resource selection apparatus integrated into the terminal; and ¶ 75 describes a terminal as a terminal, in-vehicle device in V2X communications or a mobile phone or tablet having a V2X communication function), comprising: 
a memory (Fig. 3 illustrates and ¶ 147 describes the apparatus including memory); 
a transceiver (Fig. 3 illustrates and ¶ 147 describes the apparatus including an interface circuit; and ); and 
a processor coupled to the memory and the transceiver (Fig. 3 illustrates and ¶ 147 describes the apparatus including a processor and a bus; and ¶ 148 describes the bus connecting the memory, interface circuit and processor together), 
wherein the processor is configured to (Fig. 3 illustrates and ¶ 149 describes the memory storing a set of program code invoked by the processor to perform the following operations): 
control the transceiver to receive a network configuration (Fig. 3 illustrates and ¶ 150 describes obtaining first configuration information (FCI) including a first service feature parameter (FSFP) and a first resource parameter (FRP) corresponding to the FSFP; Fig. 1 illustrates and ¶ 81 describes the same operation of a terminal receiving the FCI including the FSFP and FRP) of a plurality of configured grant-free resources (Fig. 1 illustrates and ¶ 83 describes the FCI including the FSFP, FRP and a plurality of groups of SFPs and RPs corresponding to the groups of SFPs) within a network scheduled sidelink resource from a base station (¶ 96 describes using two resource parameters to determine an available resource for to-be-sent service data obtained based on a PSSCH resource pool corresponding to a time window; Fig. 3 illustrates and ¶ 164 describes the processor as specifically configured to receive a system message from a network device in either a broadcast or dedicated signaling including the FCI; Fig. 1 illustrates and 119 describes the terminal receiving the FCI from a network device; and ¶ 74 describes a base station as referred to as a radio access network (RAN) device, or simply, a network device – thus, disclosure of a network device performing operations throughout Wang is disclosure of a base station performing those operations); and 
perform the V2X communication using the configured grant-free resources (Fig. 3 illustrates and ¶¶ 151 and 154 describe the processor obtaining to-be-sent service data and transmitting the to-be-sent service data using the available resource; and Fig. 1 illustrates and ¶¶ 84 and 91 describes the same operation where the terminal obtains and transmits service data).  

Re Claim 10, Wang discloses a method for performing vehicle to everything (V2X) communication of a user equipment (Fig. 1 illustrates and ¶¶ 79-81 describe a terminal performing a process to improve upon existing processes of employing Mode 4 transmission in V2X communication as described in ¶¶ 77-78; Fig. 3 illustrates and ¶ 147 describes a resource selection apparatus integrated into the terminal; and ¶ 75 describes a terminal as a terminal, in-vehicle device in V2X communications or a mobile phone or tablet having a V2X communication function), comprising: 
receiving a network configuration (Fig. 3 illustrates and ¶ 150 describes obtaining first configuration information (FCI) including a first service feature parameter (FSFP) and a first resource parameter (FRP) corresponding to the FSFP; Fig. 1 illustrates and ¶ 81 describes the same operation of a terminal receiving the FCI including the FSFP and FRP) of a plurality of configured grant-free resources (Fig. 1 illustrates and ¶ 83 describes the FCI including the FSFP, FRP and a plurality of groups of SFPs and RPs corresponding to the groups of SFPs) within a network scheduled sidelink resource from a base station (¶ 96 describes using two resource parameters to determine an available resource for to-be-sent service data obtained based on a PSSCH resource pool corresponding to a time window; Fig. 3 illustrates and ¶ 164 describes the processor as specifically configured to receive a system message from a network device in either a broadcast or dedicated signaling including the FCI; Fig. 1 illustrates and 119 describes the terminal receiving the FCI from a network device; and ¶ 74 describes a base station as referred to as a radio access network (RAN) device, or simply, a network device – thus, disclosure of a network device performing operations throughout Wang is disclosure of a base station performing those operations); and 
performing the V2X communication using the configured grant-free resources (Fig. 3 illustrates and ¶¶ 151 and 154 describe the processor obtaining to-be-sent service data and transmitting the to-be-sent service data using the available resource; and Fig. 1 illustrates and ¶¶ 84 and 91 describes the same operation where the terminal obtains and transmits service data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2, 5-8, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 10 above, and further in view of "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Services provided by the physical layer (Release 14);" 3GPP TS 36.302 V14.4.0 (2017-01) Technical Specification, 30 pages (hereinafter 36.302).

Re Claim 2, Wang discloses the user equipment of claim 1, wherein upon an arrival of a sidelink data packet from an upper layer of the user equipment for transmission (Fig. 3 illustrates and ¶ 151 describes the processor obtaining to-be-sent service data; Fig. 1 illustrates and ¶ 84 describes the terminal receiving to-be-sent data; and ¶ 95 describes the to-be-sent data being specifically obtained by an upper layer of a physical layer of the terminal), the transceiver performs a sidelink transmission (Fig. 3 illustrates and ¶ 154 describe the processor transmitting the to-be-sent service data; and Fig. 1 illustrates and ¶ 191 describes the terminal transmitting the to-be-sent service data by suing the available resource) using the configured grant resources within a latency time period requirement (Fig. 3 illustrates and ¶¶ 155 and 157-158 describe the processor determining the FRP and SRP based on the FSRP and second SRP (SSRP) associated with the to-be-sent service data required for transmitting the to-be-sent service data, and then selecting the available resource based on the SRP, wherein the FRP and SRP include a first time parameter, such as a value range parameter, wherein the value range parameter includes a lower limit of the FRP and an upper limit of the FRP; Fig. 1 illustrates and ¶ 96 describes T1 and T2 being used to determine the available resource based on a PSSCH resource pool corresponding to a time window [n+T1, n+T2], wherein T2 really controls delay; and ¶ 117 describes determining the resource parameters (T1, T2) based on the SFPs so as to ensure that a delay requirement is satisfied) which is according to a proximity service (ProSe) per packet priority (PPPP) level of the sidelink data packet (¶ 115 describes the FSFP and SSFP each including a PPPP).
	Wang may not explicitly disclose wherein
the transceiver performs the sidelink transmission of a data transport block (TB).
However, in analogous art, 36.302 discloses
performing a sidelink transmission of a data transport block (TB) (p. 8 § 5.1 3rd ¶ defines “transport block” as data delivered by MAC layer to the physical layer and vice versa, TBs are delivered once every TTI; Fig. 6.3.1-1 at p. 16, Fig. 6.3.2-1 at p. 17 and Fig. 6.3.3-1 at p. 18 illustrate physical models for transmitting a single transport block in a sidelink broadcast channel, sidelink discovery channel and a sidelink shared channel, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to transmit a data transport block in a sidelink channel. One would have been motivated to do this, because a transport block, by definition, is data received form a higher layer that is to be sent on a physical layer (36.302 p. 8 § 5.1 3rd ¶).

Re Claim 5, Wang discloses the user equipment of claim 1, wherein the processor is configured to perform the V2X communication using the configured grant resources according to a plurality of sidelink control information (SCI) parameters (Fig. 3 illustrates and ¶ 148 describes the processor receiving control information by using the interface circuit; ¶ 150 describes the processor obtaining first configuration information including the FSFP and FRP corresponding to the FSFP; ¶ 151 describes the SSFP; ¶ 152 describes obtaining the SRP; Fig. 1 illustrates and ¶ 83 describes the terminal obtaining a plurality of groups of SFPs and RPs corresponding to the SFPs; ¶ 96 describes the terminal using two resource parameters, T1 and T2, to determine available resource to use for transmitting the to-be-sent service data, wherein the available resource is obtained based on a PSSCH resource pool – thus, the parameters, T1 and T2, are a plurality of SCI parameters).  
Wang may not explicitly disclose wherein the plurality of SCI parameter are in a physical sidelink control channel (PSCCH).
However, in analogous art, 36.302 discloses a plurality of SCI parameter in a PSCCH (p. 27 – § 8.3 and Tables 8.3-1 and 8.3-2 describe combinations of physical channels that can be sent and received in parallel from/to the UE in the sidelink within the same subframe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to receive a plurality of SCI parameters in a PSCCH. One would have been motivated to do this, because the reception of control information by PSCCH is mandatory for supporting sidelink communications (36.302 p. 27 § 8.3).

Re Claim 6, Wang-36.302 disclose the user equipment of claim 5.
Wang discloses wherein the SCI parameters comprises at least one of a resource reservation field (¶¶ 115-116 describe the FSFP and FSFP as including a destination identifier including a field indicated the specific service type), a priority field (¶¶ 93, 115, and 117 describe the service as associated with a priority level (high or low) and the FSFP and SSFP as including a PPPP), a time gap (¶ 108 describes FRP and SRP including first and second time parameter T2 and T1, respectively; ¶ 114 describes the PSSCH resource pool as corresponding to [n+T1, n+T2]; and ¶ 117 describe resource parameters corresponding to service feature parameters being determined based on the service feature parameters to ensure a delay requirement of a high-priority service is satisfied), or a frequency resource location.

Re Claim 7, Wang-306.302 describe the user equipment of claim 6.
Wang may not explicitly disclose wherein the resource reservation field is set according to a number of data TB transmission within a predetermined period.  
However, in analogous art, 306.302 describes wherein a resource reservation field is set according to a number of data TB transmission within a predetermined period (p. 17 § 6.3.3 describes one TB of dynamic size as delivered to the physical layer once every TTI for PSSCH).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to include the number of TBs in a predetermined time in control information. One would have been motivated to do this, because, according to agreed-upon standards, this information helps the 36.302 p. 17 ¶ 6.3.3).

Re Claim 8, Wang-36.302 describe the user equipment of claim 6.
Wang discloses wherein the priority field is set based on a PPPP level associated with a latency requirement of a data TB (¶ 115 describes the SFPs including the PPPP; and ¶ 117 describes determining the RPs based on the SFPs to ensure satisfaction of a high-priority service’s delay requirement).  

Re Claim 11, Wang-discloses the method of claim 10, wherein upon an arrival of a sidelink data packet from an upper layer of the user equipment for transmission (Fig. 3 illustrates and ¶ 151 describes the processor obtaining to-be-sent service data; Fig. 1 illustrates and ¶ 84 describes the terminal receiving to-be-sent data; and ¶ 95 describes the to-be-sent data being specifically obtained by an upper layer of a physical layer of the terminal), the method comprises performing a sidelink transmission (Fig. 3 illustrates and ¶ 154 describe the processor transmitting the to-be-sent service data; and Fig. 1 illustrates and ¶ 191 describes the terminal transmitting the to-be-sent service data by suing the available resource) using the configured grant-free resources within a latency time period requirement (Fig. 3 illustrates and ¶¶ 155 and 157-158 describe the processor determining the FRP and SRP based on the FSRP and second SRP (SSRP) associated with the to-be-sent service data required for transmitting the to-be-sent service data, and then selecting the available resource based on the SRP, wherein the FRP and SRP include a first time parameter, such as a value range parameter, wherein the value range parameter includes a lower limit of the FRP and an upper limit of the FRP; Fig. 1 illustrates and ¶ 96 describes T1 and T2 being used to determine the available resource based on a PSSCH resource pool corresponding to a time window [n+T1, n+T2], wherein T2 really controls delay; and ¶ 117 describes determining the resource parameters (T1, T2) based on the SFPs so as to ensure that a delay requirement is satisfied) which is according to a proximity service (ProSe) per packet priority (PPPP) level of the sidelink data packet (¶ 115 describes the FSFP and SSFP each including a PPPP).
Wang may not explicitly disclose wherein
the transceiver performs the sidelink transmission of a data transport block (TB).
However, in analogous art, 36.302 discloses
performing a sidelink transmission of a data transport block (TB) (p. 8 § 5.1 3rd ¶ defines “transport block” as data delivered by MAC layer to the physical layer and vice versa, TBs are delivered once every TTI; Fig. 6.3.1-1 at p. 16, Fig. 6.3.2-1 at p. 17 and Fig. 6.3.3-1 at p. 18 illustrate physical models for transmitting a single transport block in a sidelink broadcast channel, sidelink discovery channel and a sidelink shared channel, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to transmit a data transport block in a sidelink channel. One would have been motivated to do this, because a transport block, by definition, is data received form a higher layer that is to be sent on a physical layer (36.302 p. 8 § 5.1 3rd ¶).

Re Claim 14, Wang discloses the method of claim 10, further comprising performing the V2X communication using the configured grant-free resources according to a plurality of sidelink control information (SCI) parameters (Fig. 3 illustrates and ¶ 148 describes the processor receiving control information by using the interface circuit; ¶ 150 describes the processor obtaining first configuration information including the FSFP and FRP corresponding to the FSFP; ¶ 151 describes the SSFP; ¶ 152 describes obtaining the SRP; Fig. 1 illustrates and ¶ 83 describes the terminal obtaining a plurality of groups of SFPs and RPs corresponding to the SFPs; ¶ 96 describes the terminal using two resource parameters, T1 and T2, to determine available resource to use for transmitting the to-be-sent service data, wherein the available resource is obtained based on a PSSCH resource pool – thus, the parameters, T1 and T2, are a plurality of SCI parameters).
Wang may not explicitly disclose wherein the plurality of SCI parameter are in a physical sidelink control channel (PSCCH).
However, in analogous art, 36.302 discloses a plurality of SCI parameter in a PSCCH (p. 27 – § 8.3 and Tables 8.3-1 and 8.3-2 describe combinations of physical channels that can be sent and received in parallel from/to the UE in the sidelink within the same subframe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to receive a plurality of SCI parameters in a PSCCH. One would have been motivated to do this, because the reception of control information by PSCCH is mandatory for supporting sidelink communications (36.302 p. 27 § 8.3).

Re Claim 15, Wang-36.302 disclose the method of claim 14.
Wang discloses wherein the SCI parameters comprise at least one of a resource reservation field (¶¶ 115-116 describe the FSFP and FSFP as including a destination identifier including a field indicated the specific service type), a priority field (¶¶ 93, 115, and 117 describe the service as associated with a priority level (high or low) and the FSFP and SSFP as including a PPPP), a time gap (¶ 108 describes FRP and SRP including first and second time parameter T2 and T1, respectively; ¶ 114 describes the PSSCH resource pool as corresponding to [n+T1, n+T2]; and ¶ 117 describe resource parameters corresponding to service feature parameters being determined based on the service feature parameters to ensure a delay requirement of a high-priority service is satisfied), or a frequency resource location.

Re Claim 16, Wang-36.302 disclose the method of claim 15.
Wang may not explicitly disclose wherein the resource reservation field is set according to a number of data TB transmissions within a predetermined period.
However, in analogous art, 36.302 discloses wherein a resource reservation field is set according to a number of data TB transmission within a predetermined period (p. 17 § 6.3.3 describes one TB of dynamic size as delivered to the physical layer once every TTI for PSSCH).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to include the number of TBs in a predetermined time in control information. One would have been motivated to do this, because, according to agreed-upon standards, this information helps the 36.302 p. 17 ¶ 6.3.3).

Re Claim 17, Wang-36.302 disclose the method of claim 15.
Wang discloses wherein the priority field is set based on a PPPP level associated with a latency requirement of a data TB (¶ 115 describes the SFPs including the PPPP; and ¶ 117 describes determining the RPs based on the SFPs to ensure satisfaction of a high-priority service’s delay requirement).

Claims 3-4, 9, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-36.302 as applied to claims 2 and 11 above, and further in view of Lee et al. (US 10,536,826, hereinafter Lee).

Re Claim 3, Wang-36.302 describe the user equipment of claim 2.
Wang may not explicitly disclose wherein the sidelink transmission of the data TB using the configured grant resources comprises an initial transmission and a retransmission of a same data.
However, in analogous art, 36.302 discloses
performing a sidelink transmission of a data TB (p. 8 § 5.1 3rd ¶ defines “transport block” as data delivered by MAC layer to the physical layer and vice versa, TBs are delivered once every TTI; Fig. 6.3.1-1 at p. 16, Fig. 6.3.2-1 at p. 17 and Fig. 6.3.3-1 at p. 18 illustrate physical models for transmitting a single transport block in a sidelink broadcast channel, sidelink discovery channel and a sidelink shared channel, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to transmit a data transport block in a sidelink channel. One would have been motivated to do this, because a transport block, by definition, is data received form a higher layer that is to be sent on a physical layer (36.302 p. 8 § 5.1 3rd ¶).
Wang-36.302 may not explicitly disclose wherein the sidelink transmission of the data TB using the configured grant resources comprises an initial transmission and a re-transmission of a same data.
However, in analogous art, Lee discloses wherein the sidelink transmission of the data TB using the configured grant resources comprises an initial transmission and a re-transmission of a same data (Col. 14 Line 61 – Col. 15 Line 13 describes a V2X UE reserving/selecting its own resources for V2X transmission for efficiently supporting retransmission of V2X messages omitted as a sensing operation is performed; Figs. 13 and 14 illustrate and Col. 22 Line 50 – Col. 23 Line 8 describe immediately performing re-transmission of a V2X message when a Service Latency Requirement may still be satisfied when the re-transmission is performed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee to modify Wang-36.302 in order to re-transmit a data transport block in a sidelink channel. One would have been motivated to do this, because re-transmission may be efficiently supported while adhering to latency requirements (Lee Col. 14 Line 61 – Col. 15 Line 13).

Re Claim 4, Wang-36.302-Lee disclose the user equipment of claim 3.
Wang-36.302 may not explicitly disclose wherein the initial transmission and the re-transmission of the same data TB are in different subframes of the network scheduled sidelink resource.  
However, in analogous art, Lee discloses wherein an initial transmission and a re-transmission of the same data TB are in different subframes of the network scheduled sidelink resource (Col. 32 Lines 36-60 describe transmitting a single V2X TB with K repeated transmissions over a number of subframes (SFs)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee to modify Wang-36.302 in order to transmit retransmissions in a different subframe from the initial transmission. One would have been motivated to do this, because the provision of such information may help solve the problem of resource selection for V2X communication (Lee Col. 2 Lines 23-31).

Re Claim 9, Wang-36.302 disclose the user equipment of claim 6.
Wang discloses wherein the time gap is according to a resource availability (¶ 108 describes FRP and SRP including first and second time parameter T2 and T1, respectively; ¶ 114 describes the PSSCH resource pool as corresponding to [n+T1, n+T2]; and ¶ 117 describe resource parameters corresponding to service feature parameters being determined based on the service feature parameters to ensure a delay requirement of a high-priority service is satisfied).
Wang may not explicitly disclose wherein the time gap is according to a resource availability within a sidelink transmission of the data TB, and the frequency resource location is according to a frequency hopping rule.
However, in analogous art, 36.302 discloses a resource availability within a sidelink transmission of the data TB (p. 8 § 5.1 3rd ¶ defines “transport block” as data delivered by MAC layer to the physical layer and vice versa, TBs are delivered once every TTI; Fig. 6.3.1-1 at p. 16, Fig. 6.3.2-1 at p. 17 and Fig. 6.3.3-1 at p. 18 illustrate physical models for transmitting a single transport block in a sidelink broadcast channel, sidelink discovery channel and a sidelink shared channel, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to transmit a data transport block in a sidelink channel. One would have been motivated to do this, because a transport block, by definition, is data received form a higher layer that is to be sent on a physical layer (36.302 p. 8 § 5.1 3rd ¶).
Wang-36.302 may not explicitly disclose wherein the frequency resource location is according to a frequency hopping rule.  
However, in analogous art, Lee discloses wherein a frequency resource location is according to a frequency hopping rule (Col. 34 Line 61 – Col. 35 Line 14 describe combining time gap information with frequency resource location information given according to a frequency hopping rule).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee to modify Wang-36.302 in order to receive a frequency Lee Col. 2 Lines 23-31).

Re Claim 12, Wang-36.302 disclose the method of claim 11.
Wang may not explicitly disclose wherein the sidelink transmission of the data TB using the configured grant-free resources comprises an initial transmission and a retransmission of a same data TB.
However, in analogous art, 36.302 discloses the sidelink transmission of the data TB (p. 8 § 5.1 3rd ¶ defines “transport block” as data delivered by MAC layer to the physical layer and vice versa, TBs are delivered once every TTI; Fig. 6.3.1-1 at p. 16, Fig. 6.3.2-1 at p. 17 and Fig. 6.3.3-1 at p. 18 illustrate physical models for transmitting a single transport block in a sidelink broadcast channel, sidelink discovery channel and a sidelink shared channel, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 36.302 to modify Wang in order to transmit a data transport block in a sidelink channel. One would have been motivated to do this, because a transport block, by definition, is data received form a higher layer that is to be sent on a physical layer (36.302 p. 8 § 5.1 3rd ¶).
Wang-36.302 may not explicitly disclose wherein the sidelink transmission of the data TB using the configured grant resources comprises an initial transmission and a re-transmission of a same data.
Lee discloses wherein the sidelink transmission of the data TB using the configured grant resources comprises an initial transmission and a re-transmission of a same data (Col. 14 Line 61 – Col. 15 Line 13 describes a V2X UE reserving/selecting its own resources for V2X transmission for efficiently supporting retransmission of V2X messages omitted as a sensing operation is performed; Figs. 13 and 14 illustrate and Col. 22 Line 50 – Col. 23 Line 8 describe immediately performing re-transmission of a V2X message when a Service Latency Requirement may still be satisfied when the re-transmission is performed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee to modify Wang-36.302 in order to re-transmit a data transport block in a sidelink channel. One would have been motivated to do this, because re-transmission may be efficiently supported while adhering to latency requirements (Lee Col. 14 Line 61 – Col. 15 Line 13).

Re Claim 13, Wang-36.302-Lee disclose the method of claim 12.
Wang-36.302 may not explicitly disclose  wherein the initial transmission and the retransmission of the same data TB are in different subframes of the network scheduled sidelink resource.
However, in analogous art, Lee discloses wherein an initial transmission and a re-transmission of the same data TB are in different subframes of the network scheduled sidelink resource (Col. 32 Lines 36-60 describe transmitting a single V2X TB with K repeated transmissions over a number of subframes (SFs)).  
Lee to modify Wang-36.302 in order to transmit retransmissions in a different subframe from the initial transmission. One would have been motivated to do this, because the provision of such information may help solve the problem of resource selection for V2X communication (Lee Col. 2 Lines 23-31).

Re Claim 18, Wang-36.302 disclose the method of claim 15.
Wang discloses wherein the time gap is according to a resource availability (¶ 108 describes FRP and SRP including first and second time parameter T2 and T1, respectively; ¶ 114 describes the PSSCH resource pool as corresponding to [n+T1, n+T2]; and ¶ 117 describe resource parameters corresponding to service feature parameters being determined based on the service feature parameters to ensure a delay requirement of a high-priority service is satisfied).
Wang may not explicitly disclose wherein the time gap is according to a resource availability within a sidelink transmission of the data TB, and the frequency resource location is according to a frequency hopping rule.
However, in analogous art, 36.302 discloses a resource availability within a sidelink transmission of the data TB (p. 8 § 5.1 3rd ¶ defines “transport block” as data delivered by MAC layer to the physical layer and vice versa, TBs are delivered once every TTI; Fig. 6.3.1-1 at p. 16, Fig. 6.3.2-1 at p. 17 and Fig. 6.3.3-1 at p. 18 illustrate physical models for transmitting a single transport block in a sidelink broadcast channel, sidelink discovery channel and a sidelink shared channel, respectively).
36.302 to modify Wang in order to transmit a data transport block in a sidelink channel. One would have been motivated to do this, because a transport block, by definition, is data received form a higher layer that is to be sent on a physical layer (36.302 p. 8 § 5.1 3rd ¶).
Wang-36.302 may not explicitly disclose wherein the frequency resource location is according to a frequency hopping rule.  
However, in analogous art, Lee discloses wherein a frequency resource location is according to a frequency hopping rule (Col. 34 Line 61 – Col. 35 Line 14 describe combining time gap information with frequency resource location information given according to a frequency hopping rule).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lee to modify Wang-36.302 in order to receive a frequency resource that is according to a frequency hopping rule. One would have been motivated to do this, because the provision of such information may help solve the problem of resource selection for V2X communication (Lee Col. 2 Lines 23-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parron et al. (US 2019/0394786) – Fig. 9 and associated description disclose a UE receiving a resource pool for V2V sidelink transmission and transmitting a prioritized message on the resource pool; and
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/             Examiner, Art Unit 2468